Bobbitt, C. J.
Upon proper petition we issued an alternative writ against respondents commanding them to expunge from the record a certain order entered in Cause No. 15290, in the Porter Superior Court, and to allow the defendant in said cause to file a motion for a change of venue from the county, or, on failure to do so, show cause why the same should not be done.
Respondents have filed their return showing to the satisfaction of this court that all things which they were by the alternative writ commanded to do, have been done.
Wherefore, the alternative writ heretofore issued herein is dissolved.
Alternative writ dissolved.
Landis, Arterburn, Achor and Emmert, JJ., concur.
Note. — Reported in 131 N. E. 2d 780.